﻿54.	 I congratulate you, Sir, upon your election to the presidency of the thirty-eighth session of the General Assembly. I feel certain that your intimate knowledge of the United Nations and your wide experience in international matters will contribute to the success of our deliberations. I wish also to express our appreciation to the outgoing President, Mr. Imre Hollai, who presided with skill and diligence over the work of the Assembly last year.
55.	On behalf of my Government I should like to reiterate our full confidence in the Secretary-General. His wisdom and profound experience are invaluable assets for the Organization. We find that the stimulating analysis of the world situation contained in his report to the General Assembly	deserves the most serious consideration.
56.	We also welcome the most recent Member, Saint Christopher and Nevis.
57.	For several years we have been meeting in an atmosphere of anxiety and desperation. The scope of the nuclear menace to the human race defies our imagination, and yet we see that the level of resources allocated to the arms race has doubled since the first special session on disarmament in 1978. It has now reached the staggering amount of $800 billion. Ironically, during the same period, the transfer of resources from the developed countries to the developing ones has diminished, both in absolute and relative terms. The awareness of the interdependence which is required to solve global problems is sadly lacking. Tensions, conflicts and preoccupation with narrow national interests dominate the world today. The non-nuclear-weapon countries watch helplessly as the nuclear Powers seem oriented towards a new competition in the arms race. The recourse to force and the threats of the use of force are multiplying. Tens of thousands of people die in armed conflicts every year, and many more are suffering from the devastation and inhumanity engendered by wars.
58.	Lebanon is, in this respect, a tragic example. As our attention is focused again on the Middle East, we deeply deplore the events unfolding in that country. The Israeli aggression against Lebanon last year not only has caused vast human losses and untold suffering for the Lebanese and Palestinian peoples, but has also created conditions in which it is extremely difficult to restore peace, stability and national unity in Lebanon. Everything possible has to be done to prevent a civil war. We welcome the recent cease-fire and congratulate all those who contributed to it. Effective supervision of this cease-fire is indispensable, and we urge the Security Council to act without delay in this matter.
59.	The present situation in Lebanon is without doubt precarious. National reconciliation and the safeguarding of the sovereignty and territorial integrity of Lebanon require a radical change of attitude on the part of the countries which have the power to influence developments. Lebanon cannot solve its problems under foreign occupation. The Israeli forces should withdraw promptly and in conditions acceptable to Lebanon. The other forces should also evacuate Lebanon. The continuation of the present situation can only lead to fragmentation and the de facto partition of Lebanon, with adverse consequences for the peace and security of the Middle East as a whole.
60.	While the primary concern is with Lebanon at this stage, we cannot overlook the broader problem of the Middle East. This issue is central for the entire international community. The plight of the Palestinian people epitomizes one of the great injustices of our era. The United Nations has been committed from the very beginning to the creation of a Palestinian State and it cannot acquiesce in the usurpation of Palestinian lands by Israel. In particular, effective pressure should be exercised on Israel to put an end to its policies of modifying the demographic character and the institutional structure of the occupied Arab territories. We condemn these policies, which constitute a major obstacle in the search for a peaceful solution.
61.	The International Conference on the Question of Palestine, held recently at Geneva, identified the main elements on which a viable and just solution of the problem should be based. We believe that the opportunity provided by the balanced approach of this Conference should not be missed. Turkey has repeatedly made clear its firm stand on the question of Palestine. We again express our support for the valiant Palestinian people and the PLO. We continue to believe that a comprehensive, durable and just settlement can only be based on the withdrawal of Israel from the Arab territories occupied since 1967, including Jerusalem, on the recognition of the right of the Palestinian people to self-determination and on the safeguarding of the right of every State in the region to live behind secure and recognized boundaries. There can be no valid negotiating process without the participation of the PLO.
62.	It is regrettable that the peace initiatives undertaken last year have lost their momentum. We earnestly hope that they will be revived and vigorously pursued. Yet for any effort to succeed there must be a fundamental change in the mentality of the Government of Israel. No country has the right to seek security by creating conditions of complete insecurity for its neighbours, for the region where it is situated and for the whole world. History has shown that the arrogance of military power is very costly for the countries which indulge in it.
63.	Since it started three years ago, the war between Iran and Iraq has been a source of profound concern to us. We deplore the heavy loss of life and the destruction it has caused. Its continuation would only aggravate the threat to peace and security in the region, exacerbate in the long run the elements of destabilization and inflict more suffering and devastation. The two countries, with which we have historical ties of friendship, owe it not only to themselves but to the region as a whole to end this armed conflict as rapidly as possible. Turkey took the view from the very beginning that as a neighbour of both countries it was its duty to maintain strict neutrality in the conflict. We have scrupulously adhered to this line and shall continue to do so in the future. We have also taken part in the multilateral efforts to stop the fighting. We have launched individually numerous appeals to the parties and indicated that we are ready to do whatever we can to help the peace process. We appreciate as well the initiatives of other countries and of the Secretary- General. We consider that new efforts should be undertaken to initiate a substantial and coherent peace mission which would have the support of the international community and the confidence of both Iran and Iraq.
64.	We continue to be distressed by the situation in Afghanistan. Out of a population of 15 million, about 5 million Afghans now live as refugees in neighbouring countries. Nothing could better illustrate the fact that the Afghan people reject categorically the foreign domination imposed on them by military intervention. We fully support the efforts of the Secretary-General to obtain a negotiated settlement. Such a settlement should restore Afghanistan's independence as a non-aligned country, enable the Afghan people to exercise their right to self- determination and ensure the withdrawal of foreign troops and the return home of the Afghan refugees. We appreciate the efforts made by the Government of Pakistan to facilitate a peaceful settlement.
65.	We feel equally concerned about the stalemate and the dangerous situation in southern Africa. The illegal occupation of Namibia offends the conscience of the world community. The International Conference in Support of the Struggle of the Namibian People for Independence, held in Paris in April, emphasized the common desire for an early settlement. The efforts made by the Secretary-General during his recent useful visit to South Africa provided a fresh insight into the present situation there and the nature of remaining obstacles to the implementation of the United Nations plan for the independence of Namibia. As a founding member of the United Nations Council for Namibia, Turkey reaffirms its solidarity with the struggle of the people of Namibia for independence under the leadership of SWAPO. Turkey also shares the dismay of the international community about the lack of progress in the fight against apartheid in South Africa. The contemptible and inhuman practice of apartheid constitutes an affront to mankind.
66.	Central America is another region burdened with overt or potential political and economic conflicts. The present serious situation there is a source of particular concern. In fact, any military escalation in the region may have far-reaching consequences for global peace and security. Consequently, we believe that dialogue and negotiations constitute the only sensible way to bring peace and stability to that tormented region. We commend and fully support the recent efforts of the Contadora Group.
67.	Kampuchea is another international problem whose parameters have basically remained unchanged. The solution of the problem requires the withdrawal of foreign forces from Kampuchea and the recognition of the right of its people to self-determination. A search for a just and comprehensive political solution within this framework should be encouraged. In this respect, the efforts of the members of ASEAN are to be highly commended.
68.	I would also like to say a few words about the situation on the Korean peninsula. The division of Korea and the problems of the dispersed families have been painful for all Koreans for more than three decades. We believe that the Korean question should be settled peacefully through direct negotiations between the parties concerned, without outside interference. It is our earnest hope that further efforts will be made to start such a dialogue to reduce tension on the peninsula and pave the way for a peaceful settlement of the question in accordance with the principles of the Charter of the United Nations and so that the national aspirations of the Korean people may be fulfilled.
69.	A just and lasting settlement of the Cyprus question continues to be one of the principal objectives of our foreign policy. The present Turkish Government has concentrated its attention on a rapid resolution of the question and has always firmly supported the intercommunal negotiating process.
70.	The Turkish community has also from the very beginning approached the matter constructively. In August 1981 the Turkish-Cypriot side submitted comprehensive proposals on all aspects of the problem. These proposals included a map indicating the Turkish-Cypriot negotiating position on the territorial aspect. It was in the light of this development that I voiced some optimism from this rostrum at the last session. I indicated that as a result of the sustained efforts of the Secretary-General the intercommunal talks were proceeding within a comprehensive framework encompassing fundamental aspects of the Cyprus problem. At the same time, I expressed some concern by saying:
"The two communities should now intensify their efforts to reshape their relations within a federal structure. They should concentrate their attention on the dialogue. They should not be swayed by the counsel of those who would prefer a continuation of the conflict for their own selfish ends”.
71.	Unfortunately, the Greek-Cypriot side has been swayed by such counsel. Recently they left the negotiating table and requested a debate in the General Assembly, knowing only too well that the Turkish community, because it has no opportunity to address the General Assembly, would feel extremely frustrated. The result was that the good faith created by uninterrupted intercommunal talks since 1980 was seriously eroded. The one-sided, unbalanced, unfair and unrealistic nature of resolution 37/253, adopted on 13 May 1983, served only to increase the resentment of the Turkish-Cypriot people. The Turkish Cypriots rightly reminded world public opinion that they were as much entitled as the Greeks of Cyprus to exercise the right of self-determination. They have so far chosen to exercise this right with the aim of contributing to the creation of a partnership between the two communities within the context of a federal State. But if the other side rejects this partnership, they will have no choice but to reshape their own destiny themselves.
72.	The Turkish Government perseveres in its support for a just and lasting settlement of the question through intercommunal negotiations. We hope that the ongoing efforts of the Secretary-General to bring about the resumption of the intercommunal talks on the existing mutually agreed basis will be successful, despite the misgivings that we feel about the ambivalent attitude of the Greek-Cypriot side which emerged during the recent controversy within the Greek-Cypriot community. When members of his administration and the political parties supporting him question the good faith of the leader of the Greek community, the Turkish community's suspicions and anxieties should come as no surprise.
73.	Only a few days ago President Rauf Denktas informed the Secretary-General that the Turkish-Cypriot side was in favour of the early resumption of the intercommunal talks on the existing mutually agreed basis. Mr. Denktas also suggested that a new summit meeting between himself and Mr. Kyprianou should be arranged under the auspices of the Secretary-General with a view to paving the way to further progress in the intercommunal talks. This constructive attitude on the part of the Turkish-Cypriot side should be seized as a historic opportunity to achieve a negotiated settlement. We hope that through the efforts of the Secretary-General the early resumption of the intercommunal talks on the existing mutually agreed basis will be possible. In this connection, I wish to reiterate our heartfelt thanks to the Secretary- General for his determined and untiring efforts to bring about a solution to the problem through intercommunal talks.
74.	At a time when great efforts are being deployed to put the two communities on the road to dialogue and conciliation, the Greek Government unfortunately adopts a negative stand. Only a few days ago the Foreign Minister of Greece declared from this rostrum that a political solution to the question of Cyprus was quasi-impossible. He rejected the very basis of the negotiating process under the auspices of the Secretary-General of the United Nations. In doing so, he accused Turkey.
75.	Let me say openly that the historical responsibility for what has happened in Cyprus since 1963 rests squarely with Greece. The present conflict has been the result of the constant political and military intervention of Greece and of her ambition to dominate the island. None other than the Greek Prime Minister himself admits this in his book Mr. Papandreou gives a detailed account of the clandestine shipment of 20,000 Greek officers and men to Cyprus. That was in 1964. Ten years later, it was the late Archbishop Makarios who denounced before the Security Council what he called the Greek invasion of Cyprus.
76.	During the years preceding 1981 the Greek Government adopted a more restrained attitude and decided to support the intercommunal talks. This position was reversed by Mr. Papandreou's Government. The latest statement of Mr. Haralambopoulos, Minister for Foreign Affairs of Greece, confirms that Greece opposes a negotiated settlement.
77.	International terrorism remains a priority concern for Turkey, as it should for the entire international community. This scourge takes a high toll of innocent lives, challenges the internal peace and stability of countries, exacerbates international relations and disrupts the conduct of normal diplomatic activities. Turkey was afflicted by a wave of terrorism prior to 1980. We have been able to eradicate it and in the process have discovered that it has substantial foreign ramifications and strong links with arms-smuggling and drug-trafficking operations. The same underground organizations are engaged in all these activities.
78.	Although we have been able to deal effectively with political violence and its related activities within the borders of our country, we continue to face another sort of terrorism, now directed against Turkish targets in other countries by Armenian organizations. This type of terrorism can only be suppressed through international co-operation.
79.	I dealt at length last year with Armenian terrorism and the propaganda campaign, based on a gross distortion of history, which is behind it. I am not going to repeat what I said then. Let me only point out that since I spoke last year eight Turkish nationals have been killed and more than 50 wounded as a result of Armenian terrorist attacks in various countries. But the victims were not only Turks; there were also French, Yugoslav, United States, Portuguese and German citizens among the murdered and injured.
80.	Some countries have reacted resolutely to such criminal acts. They have understood that only a determined stand can prevent the repetition of such terrorist attacks. As a result, in the past year, six terrorists have died while perpetrating their odious crimes. Some others have been arrested and convicted. A number of Armenian terrorists await trial. In contrast, the countries which have faltered by allowing their territory to be used for activities against other countries, have themselves become the hunting ground for all kinds of terrorism.
81.	Armenian terrorism is bringing disgrace and shame to the Armenians throughout the world. Those who publicize and glorify the murder of innocent people, of women and children, are providing the best denial of the unfounded Armenian allegations. They show that history repeats itself and that Armenian extremists are again dominated by the urge to commit large-scale massacres as they did in the late nineteenth and early twentieth centuries. We repeat that this violence will lead nowhere and will only bring greater stigma to the Armenians. As we appeal again for greater and more effective international co-operation to combat international terrorism, we also stress that the Armenian militants and those Armenians who support them should overcome their obsession with a myth based on the falsification of history, should stop being oblivious to their own sins, crimes and mistakes and should understand that their political ambitions are nothing but delusions and illusions.
82.	The record of the disarmament efforts in the past few years gives us little reason for satisfaction. A mood of pessimism and disillusionment characterizes this period. The ever-increasing incidence of armed conflicts all over the world aggravates the widespread feeling of insecurity and fuels the arms race.
83.	The two major nuclear Powers bear a special responsibility in the field of disarmament. They have a pledge, a moral and legal commitment in the Treaty on the Non-Proliferation of Nuclear Weapons, to pursue negotiations on effective measures relating to the cessation of the nuclear arms race at an early date. Success or failure in their efforts will determine the future of mankind.
84.	Consequently, the current negotiations at Geneva between the United States and the USSR on strategic and intermediate-range nuclear forces hold vital significance for all of us. A breakthrough in these negotiations can change fundamentally the present strained relationship between the East and the West. Therefore, we welcome and support the new United States proposals for the intermediate-range nuclear force talks at Geneva announced to the General Assembly at the beginning of this session. We sincerely believe that it constitute a very important step and will be instrumental in the elaboration of a fair and equitable agreement in this area. I wish also to express our satisfaction at hearing last night that the new negotiating position referred to as the "build-down" proposal is to be advanced by the United States at the strategic arms reduction talks at Geneva.
85.	There has recently been an encouraging development. After three years of negotiations and dedicated efforts the follow-up meeting of the Conference on Security and Co-operation in Europe has reached a successful conclusion at Madrid. The agreement obtained at Madrid in spite of serious obstacles is important. It demonstrates that, even under adverse conditions, understanding and compromise on sensitive issues are still possible.
86.	In this context, the loss of innocent lives in the very regrettable incident involving the Korean airliner should be a reminder of the urgent need for collective efforts to reinforce basic rules of safety in civil air traffic with a view to preserving the process of detente from serious and unexpected setbacks.
87.	We welcome the agreement reached at Madrid to convene a Conference on Confidence- and Security- building Measures and Disarmament in Europe. We believe that the establishment of confidence among States is a prerequisite for the success of any disarmament initiative. That conference will determine in its first stage a set of militarily-significant, binding and verifiable security-building measures. In our view, the conference will be the first comprehensive endeavour in the field of conventional forces with the aim of initiating a gradual process of disarmament. The mutual and balanced force- reduction talks held at Vienna during the last decade have been limited to central Europe. This new conference will cover the whole of Europe from the Atlantic to the Urals. We believe that it will constitute a realistic and promising undertaking.
88.	Turkey has always followed the work of the Committee on Disarmament with utmost interest. We hope that next year that unique multilateral negotiating body will be able to accelerate its deliberations on all its agenda items, particularly, the negotiations on chemical weapons.
89.	Regarding the world economy, we are still confronted with grave and complex problems. The world economy continues to be under the influence of recessionary forces. Although we are detecting signs of recovery in some of the major developed countries, the danger exists that the trend could be only a temporary one. A cyclical upturn cannot be regarded as sufficient.
90.	We need to find solutions to the structural elements of the crisis which has acquired unprecedented proportions. The effects of this deep and prolonged recession have been particularly acute in the developing countries and especially in the poorest among them. While their population grows at a rapid pace, many of them face a fall in their gross domestic product and tremendous increases in unemployment. The very low levels of their production and trade, accompanied by stagnant markets and poor returns on their commodity exports, have weakened the capacity of many developing countries to service their growing external debts.
91.	Against this difficult and uncertain background, it is no longer possible to limit ourselves to the palliative measures of recent years. Our problems today require long-term solutions based on the reality of interdependence between North and South. Indeed, no one country or group of countries can provide the answers alone.
92.	We have witnessed throughout 1983 a number of summit meetings of the developed and developing countries alike. They have all addressed a wide range of world economic issues, such as the resumption of global recovery and expansion, the financing of renewed growth; the assurance of liquidity for the middle-income countries, the financing of development in the low-income countries, and the revitalization of the international trading system. To our disappointment and, I believe, to the disappointment of many others, these efforts have produced very little. The results have failed to bring any visible relief to the world economy.
93.	We more than ever need to intensify co-operative efforts among nations and institutions, both public and private, to overcome our common problems. We cannot afford to be paralysed by inaction. A search for concrete measures must go on in each and every forum that has a chance to succeed. We can venture to proceed in two strides—one in the short term, the other in the long term. The first would comprise immediate measures and the other structural adjustments, since the management of interdependence is based on the recognition that both its cyclical and structural aspects are parts of the same whole.
94.	In this context, we believe that South-South cooperation, that is, economic co-operation among developing countries, can positively contribute to the process of structural adjustment. Turkey, which is actively involved in economic co-operation on a regional basis, fully supports all realistic efforts that would be instrumental in the enhancement of activities in the field of economic co-operation among developing countries.
95.	Finally, the key approach, in our view, would be the revitalization of the North-South dialogue and the establishment of responsiveness to changing needs. Present structures were created by human imagination. They can again be changed by human vision.
96.	In conclusion, I wish to reaffirm our strong support for the United Nations and the principles of the Charter. We will persist in upholding these principles in our foreign policy and endeavour to enhance to the maximum extent possible the cause of peace and international co-operation. The inadequacies and deficiencies of the United Nations cannot be attributed to the Organization. They are the result of the lack of political will on the part of Member States. We have to maintain our faith in the United Nations. To do otherwise would mean that we have lost faith in the future of mankind.
 

